Exhibit 10.2 

 

LOCK-UP AGREEMENT

 

                                                ___________________, 2015

     

 

Pyxis Tankers Inc.

K. Karamanli 59

Maroussi 15125, Greece

 

Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of ________, 2015, by and among Pyxis Tankers Inc., a Marshall Islands
corporation (“Pyxis” or the “Company”), Maritime Technologies Corp., a Delaware
corporation, LookSmart, Ltd., a Delaware corporation, and LookSmart Group, Inc.,
a Nevada corporation, in order to induce the parties to consummate the
transactions contemplated by the Merger Agreement, the undersigned agrees not
to, either directly or indirectly, during the “Restricted Period” (as
hereinafter defined):

 

(1)sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Pyxis Shares (as defined in the Merger Agreement) issued to the
undersigned in connection with the Merger Agreement, or any other shares of
Pyxis Common Stock or any securities convertible into or exercisable or
exchangeable for shares of Pyxis Common Stock, acquired on or after the Closing
Date (as defined in the Merger Agreement) (collectively, the “Restricted
Securities”);

 

(2)enter into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Restricted Securities, whether such swap transaction is
to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise; or

 

(3)publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities.

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date and ending on the earlier of (i) the six (6) month anniversary of the
Closing Date or (ii) the day on which the Company consummates a Future Pyxis
Offering (as defined in the Merger Agreement); provided, however, that if an
underwriter in the Future Pyxis Offering requests the undersigned to extend this
Restricted Period for a period of up to six (6) months following the closing of
such offering, then the undersigned shall agree to such extension.

 

The restrictions contained in the preceding paragraphs shall not apply to
transactions relating to shares of Pyxis Common Stock or other securities
acquired in open market transactions; nor shall they apply to transfers of
shares of Pyxis Common Stock for the purpose of satisfying any tax or other
governmental withholding obligation solely in connection with the issuance of
the Pyxis Common Stock.

 

 



 

 

 

In addition, the undersigned agrees not to, either directly or indirectly,
during the twelve (12) month period following the Closing Date, effect or agree
to effect any short sale (as defined in Rule 200 under Regulation SHO of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), whether or
not against the box, establish any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to the Restricted Securities,
borrow or pre-borrow any Restricted Securities, or grant any other right
(including, without limitation, any put or call option) with respect to the
Restricted Securities or with respect to any security that includes, is
convertible into or exercisable for or derives any significant part of its value
from the Restricted Securities or otherwise seek to hedge the undersigned’s
position in the Restricted Securities.

 



The undersigned hereby authorizes the Company’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

 

The undersigned understands that this Lock-up Agreement is irrevocable and shall
be legally binding on the undersigned’s heirs, legal representatives, successors
and permitted assigns, and is executed as an instrument governed by the law of
New York. This agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflicts of laws
principles thereof.

 

Delivery of a signed copy of this Lock-up Agreement by facsimile or other
electronic transmission shall be effective as delivery of the original hereof.

 

 

      Name





 

 



--------------------------------------------------------------------------------

